                          Case 2:20-cv-00001-APG-BNW Document 9 Filed 03/12/20 Page 1 of 2




                      1   Lisa A. McClane
                          Nevada State Bar No. 10139
                      2   Daniel I. Aquino
                          Nevada State Bar No. 12682
                      3   JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                      4   Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                      5   Fax: (702) 921-2461
                          Email: lisa.mcclane@jacksonlewis.com
                      6   Email: daniel.aquino@jacksonlewis.com

                      7   Attorneys for Defendant
                          Nevada Property 1 LLC
                      8
                      9                                UNITED STATES DISTRICT COURT

                     10                                       DISTRICT OF NEVADA

                     11    PATRICK HEEGEL,
                                                                                Case No.: 20-cv-00001-APG-BNW
                     12                   Plaintiff,

                                  vs.                                           STIPULATION TO EXTEND TIME FOR
                     13
                                                                                DEFENDANT TO FILE FIRST RESPONSE
                     14    NEVADA PROPERTY 1 LLC, a Delaware                    TO PLAINTIFF'S COMPLAINT
                           limited liability company, doing business as
                     15    THE COSMOPOLITAN OF LAS VEGAS,

                     16                   Defendant.

                     17
                     18            IT IS HEREBY STIPULATED by and between Plaintiff Patrick Heegel (“Plaintiff”),

                     19    through her counsel the Law Offices of Robert P. Spretnak and Defendant Nevada Property 1,

                     20    LLC, doing business as The Cosmopolitan of Las Vegas (“Defendant”), through its counsel

                     21    Jackson Lewis P.C., that Defendant shall have an extension up to and including Monday,

                     22    March 16, 2020 in which to file a response to Plaintiff’s Complaint.

                     23            This is the first request for an extension of time to file a response to Plaintiff’s Complaint

                     24    and is made in good faith and not for the purpose of delay.

                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                            1
    Las Vegas
                          Case 2:20-cv-00001-APG-BNW Document 9 Filed 03/12/20 Page 2 of 2




                      1            Nothing in this Stipulation, nor the fact of entering to the same, shall be construed as

                      2    waiving any claim and/or defense held by any party.

                      3           Dated this 12th day of March, 2020.
                      4
                            LAW OFFICE OF ROBERT P. SPRETNAK                 JACKSON LEWIS P.C.
                      5
                            /s/ Robert Spretnak                              /s/ Lisa A. McClane
                      6     Robert Spretnak, Bar No. 5135                    Lisa A. McClane, Bar No. 101039
                            8275 S. Eastern Avenue, Suite 200                300 S. Fourth Street, Ste. 900
                      7     Las Vegas, Nevada 89123                          Las Vegas, Nevada 89101

                      8     Attorney for Plaintiff                           Attorneys for Defendant
                            Patrick Heegel                                   Nevada Property 1, LLC
                      9
                     10
                                                                    ORDER
                     11
                                                              IT IS SO ORDERED:
                     12
                     13
                     14                                       United States District Court/Magistrate Judge
                     15
                                                                      3/13/20
                                                              Dated: _________________________
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                         2
    Las Vegas
